DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to the amendments and remarks filed on 1/5/2022.  The amendments to the claims filed 1/5/2022 were received and have been entered. Claims 1 and 8 have been amended. Claims 5-6 and 11-12 have been canceled. Therefore, claims 1-4, 7-10 and 13 are currently pending.
Response to Arguments
Note that the Applicant merged limitation of dependent claims 5-6 and 11-12 into the independent claims 1 and 8, would change the scope of other dependent claims 2-3, 4, 7, 9-10 and 13. Therefore, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant’s arguments with respect to the amendments to claims 1-4, 7-10 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 7-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida US 2019/0340410 in view of Wang et al. 2019/0370526.
Regarding claim 1, Uchida teaches an electronic device (an electronic apparatus, ¶14, Fig 1) comprising: at least one processor (elements 19, 31, 32. See discussion in ¶24, ¶47, and ¶42 respectively); and a storage device (18, ¶22) coupled to the at least one processor (19, 31, 32) and storing instructions for execution by the at least one processor to cause the at least one processor to: 
detect whether a display device (12, ¶16) is being pressed by at least one finger of a user according to signals of a pressure sensing device (16, ¶20); 
control the fingerprint acquiring device to acquire fingerprint images of the at least one finger of the user (in the fingerprint authentication, the authenticating unit 32 displays on the display device 12 a screen that prompts the user to put a  finger on the fingerprint scanner 16, obtains a fingerprint image scanned by the fingerprint scanner 16, extracts a characteristic value of the user's fingerprint from the fingerprint image, determines whether this characteristic value agrees with a characteristic value registered in the user identification data 21 or not, and if the both agree with each other, determines that the user authentication is succeeded. See ¶42); 
control a positioning device (14, ¶18) to acquire location information of the electronic device (determine whether a current position detected by the position detecting unit 14 is in a predetermined home area or not, and (b1) select a fingerprint authentication if the current position is not in the home area and (b2) select the passcode authentication or the pattern input authentication if the current position is in the home area. In such a case, the home area is set as the registered user's home or 
upload the fingerprint images of the at least one finger of the user and the location information of the electronic device to a fingerprint database for fingerprint recognition ( (a1) determine whether a person other than the user is detected in a photographed image obtained from the imaging device 17 or not and (a2) determine whether a current position detected by the position detecting unit is in a predetermined home area or not, see ¶48).
	Uchida fails to teach determining, in response that the display device is being pressed by the at least one finger of the user, an area which is being pressed by the at least one finger of the user of the display device, acquiring a coordinate range of the area of the display device which is being pressed; controlling a fingerprint acquiring device to emit a light beam to the area which is being pressed by the at least one finger of the user according to the coordinate range.
Wang teaches determining, in response that the display device is being pressed by the at least one finger of the user, an area which is being pressed by the at least one finger of the user of the display device, acquiring a coordinate range of the area of the display device which is being pressed (the method further includes when the touch operation on the fingerprint region is detected, detecting a touch coordinate for the touch operation; when the first touch signal is greater than or equal to the preset report threshold and the touch coordinate is within a coordinate range of the fingerprint region, obtaining a touch area for the touch operation; when the touch area is within a preset area range; controlling a screen to enter a high brightness mode, wherein the fingerprint region is included in the screen; and acquiring the fingerprint image on the fingerprint region. See Wang ¶17) controlling a fingerprint acquiring device to emit a light beam to the area which is being pressed by the at least one finger of the user according to the coordinate range (The photosensitive region refers to a region in the screen corresponding to the photosensitive sensor, and the range of the photosensitive region is the same as a detection range of the photosensitive sensor, See Wang ¶159;  in addition to maintaining the current brightness of the screen, the method further includes: increasing a brightness adjustment start threshold. The brightness adjustment start threshold refers to a difference of change of the ambient light intensity detected by the photosensitive sensor, See Wang ¶166; the method of adjusting a screen brightness provided by combined with the method of collecting fingerprints and the method of identifying fingerprints, See Wang ¶170).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have the touch operation on the fingerprint region is detected, detecting a touch coordinate for the touch operation; when the first touch signal is greater than or equal to the preset report threshold and the touch coordinate is within a coordinate range of the fingerprint region, obtaining a touch area for the touch operation; when the touch area is within a preset area range; the brightness adjustment start threshold refers to a difference of change of the ambient light intensity detected by the photosensitive sensor; and adjusting a screen brightness by combined with collecting fingerprints and identifying fingerprints as Wang suggests, to modify the system of Uchida. The 

	
Regarding claim 4, Uchida and Wang teach the electronic device according to claim 1, wherein the display device comprises a fingerprint acquiring area; wherein the at least one processor is further caused to: detect whether the fingerprint acquiring area is being pressed by the at least one finger of the user according to the signals of the pressure sensing device; and control, in response that the fingerprint acquiring area is being pressed by the at least one finger of the user, the fingerprint acquiring device to acquire the fingerprint images of the at least one finger of the user. (Uchida teaches (a) determine whether a current position detected by the position detecting unit 14 is in a predetermined home area or not, and (b1) select a fingerprint authentication if the current position is not in the home area and (b2) select the passcode authentication or the pattern input authentication if the current position is in the home area. In such a case, the home area is set as the registered user's home or the like, for example, and position information of the home area is included into the user identification data 21 in advance. See ¶47).

Regarding claim 8, Uchida teaches a method for detecting fingerprints implemented in an electronic device (See discussion in ¶22 ¶24, ¶47, and ¶42) comprising: 

controlling the fingerprint acquiring device to acquire fingerprint images of the at least one finger of the user (in the fingerprint authentication, the authenticating unit 32 displays on the display device 12 a screen that prompts the user to put a  finger on the fingerprint scanner 16, obtains a fingerprint image scanned by the fingerprint scanner 16, extracts a characteristic value of the user's fingerprint from the fingerprint image, determines whether this characteristic value agrees with a characteristic value registered in the user identification data 21 or not, and if the both agree with each other, determines that the user authentication is succeeded. See ¶42); 
controlling a positioning device (14, ¶18) to acquire location information of the electronic device (determine whether a current position detected by the position detecting unit 14 is in a predetermined home area or not, and (b1) select a fingerprint authentication if the current position is not in the home area and (b2) select the passcode authentication or the pattern input authentication if the current position is in the home area. In such a case, the home area is set as the registered user's home or the like, for example, and position information of the home area is included into the user identification data 21 in advance. See ¶47); and 
uploading the fingerprint images of the at least one finger of the user and the location information of the electronic device to a fingerprint database for fingerprint recognition ( (a1) determine whether a person other than the user is detected in a photographed image obtained from the imaging device 17 or not and (a2) determine 
	Uchida fails to teach determining, in response that the display device is being pressed by the at least one finger of the user, an area which is being pressed by the at least one finger of the user of the display device, acquiring a coordinate range of the area of the display device which is being pressed; controlling a fingerprint acquiring device to emit a light beam to the area which is being pressed by the at least one finger of the user according to the coordinate range.
Wang teaches determining, in response that the display device is being pressed by the at least one finger of the user, an area which is being pressed by the at least one finger of the user of the display device, acquiring a coordinate range of the area of the display device which is being pressed (the method further includes when the touch operation on the fingerprint region is detected, detecting a touch coordinate for the touch operation; when the first touch signal is greater than or equal to the preset report threshold and the touch coordinate is within a coordinate range of the fingerprint region, obtaining a touch area for the touch operation; when the touch area is within a preset area range; controlling a screen to enter a high brightness mode, wherein the fingerprint region is included in the screen; and acquiring the fingerprint image on the fingerprint region. See Wang ¶17) controlling a fingerprint acquiring device to emit a light beam to the area which is being pressed by the at least one finger of the user according to the coordinate range (The photosensitive region refers to a region in the screen corresponding to the photosensitive sensor, and the range of the photosensitive region is the same as a detection range of the photosensitive sensor, See Wang ¶159;  in addition to maintaining the current brightness of the screen, the method further includes: increasing a brightness adjustment start threshold. The brightness adjustment start threshold refers to a difference of change of the ambient light intensity detected by the photosensitive sensor, See Wang ¶166; the method of adjusting a screen brightness provided by combined with the method of collecting fingerprints and the method of identifying fingerprints, See Wang ¶170).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have the touch operation on the fingerprint region is detected, detecting a touch coordinate for the touch operation; when the first touch signal is greater than or equal to the preset report threshold and the touch coordinate is within a coordinate range of the fingerprint region, obtaining a touch area for the touch operation; when the touch area is within a preset area range; the brightness adjustment start threshold refers to a difference of change of the ambient light intensity detected by the photosensitive sensor; and adjusting a screen brightness by combined with collecting fingerprints and identifying fingerprints as Wang suggests, to modify the system of Uchida. The motivation for doing so would improve the collection quality of the fingerprint image, the fingerprint collection efficiency and the fingerprint identification efficiency while achieving the purpose of screen brightness adjustment. (See Wang ¶170).

Regarding claim 10, Uchida and Wang teach the method according to claim 8, methods of detecting whether a display device is being pressed by at least one finger of .

Claims 2-3, 7, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida and Wang as applied to claims 1 and 8 above, and further in view of Han et al. US 2019/0294770.
Regarding claim 2, Uchida and Wang fail to teach receiving light reflected by the at least one finger which carries the fingerprint information of the at least one finger; and generating the at least one fingerprint images of the at least one finger of the user according to the received light reflected by the at least one finger of the user.
	Han teaches the electronic device including a display, a fingerprint sensor and a touchscreen panel. (See Han abstract, ¶74 and Fig 4). Further, Han teaches the display 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the processor controls the light source to emit light to the cover, and detects light reflected from the surface of the cover, which is disposed to at least partially contact the fingerprint, using the fingerprint sensor, at least a portion of the detected light represents a fingerprint image disclosed by Han for the system of Uchida and Wang. The motivation for doing so would provide user interface through which fingerprint information is obtained upon entry of security information through the touchscreen based on the security information stored. (See Han ¶9).

	
Regarding claim 3, as modified Han teaches the electronic device according to claim 2, wherein the fingerprint acquiring device (the fingerprint sensor 440, ¶73 and Fig 4) comprises at least one light source (430, Fig 4), a refraction unit (a prism 441, ¶87, Fig 4), a focusing unit (a lens 442, ¶83), and an image processing unit (an image sensor (a red near infrared ray outputs from the IR LED 12b, ¶66) to the display device (415), the refraction unit receives the light reflected by the at least one finger, the focusing unit focuses the light reflected by the at least one finger, the image processing unit generates the at least one fingerprint images of the at least one finger of the user according to the received light reflected by the at least one finger of the user and carrying the user fingerprint information of the at least one finger. (Han teaches the display 410 includes a transparent cover 411, a light source 430 emits light to the cover 411, a portion of light emitted from the display panel 415 or light source 430 to the cover 411, another portion of the light emitted from the display panel 415 or the light source 430 to the cover 411 may be reflected to the fingerprint sensor 440 by the border of the cover 411. (See Han ¶75-¶82). The processor of the electronic device 401 controls the light source to emit light to the cover, and detects light reflected from the surface of the cover 411, which is disposed to at least partially contact the fingerprint 450, using the fingerprint sensor 440. At least a portion of the detected light represents a fingerprint image. (See Han ¶86).)

Regarding claim 7, Uchida, Wang and Han teach the electronic device according to claim 1, wherein the at least one processor is further caused to: control a communication device to communicate with a server through cellular network; and upload the fingerprint images of the at least one finger of the user and the location information of the electronic device to the fingerprint database of the server through the communication device for fingerprint recognition. 


Regarding claim 9, as modified Han teaches the method according to claim 8, wherein a method of controlling a fingerprint acquiring device to acquire fingerprint images of the at least one finger of the user comprises:  controlling, in response that the display device is being pressed by the at least one finger of the user, the fingerprint acquiring device to emit a light beam to the display device; receiving the light reflected by the at least one finger which carries the fingerprint information of the at least one finger; and generating the at least one fingerprint images of the at least one finger of the user according to the received light reflected by the at least one finger of the user.
(In regards to claim 9, a method claim 9 is associated with an apparatus claim 2 having similar limitations to claim 2, and therefore the claim will be rejected using the same rationale.)
Regarding claim 13, Uchida teaches the method according to claim 8, wherein a method of uploading the fingerprint images of the at least one finger of the user and the 
(In regards to claim 13, a method claim 13 is associated with an apparatus claim 7 having similar limitations to claim 7, and therefore the claim will be rejected using the same rationale.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: January 17, 2022